UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit

                    ___________________________

                            No. 96-11568
                    ___________________________


                             KAREN WEBB,

                                                    Plaintiff-Appellant,

                               VERSUS


 CARDIOTHORACIC SURGERY ASSOCIATES OF NORTH TEXAS, P.A.; MICHAEL
                           MACK, M.D.,

                                                    Defendants-Appellees.

        ___________________________________________________

           Appeal from the United States District Court
                For the Northern District of Texas
        ___________________________________________________
                          April 30, 1998

Before DAVIS, WIENER, and PARKER, Circuit Judges.

W. EUGENE DAVIS, Circuit Judge:

     Karen Webb appeals the district court’s grant of summary

judgment to Defendants, Cardiothoracic Surgery Associates of North

Texas, P.A. and Dr. Michael Mack, dismissing her claims of sexual

harassment and retaliation in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.           We affirm.

                                    I.

     Karen Webb began working for Cardiothoracic Surgery Associates

of North Texas, P.A. (“CSANT”) as an insurance clerk in April of

1986. Webb worked in the Dallas area at the Medical City facility.

After approximately   one   year,    CSANT   gave   her   a   new   position

scheduling surgery for the physicians, one of whom was Dr. Michael

Mack.   She worked in this position for approximately four years
until the spring of 1991, at which time she began working as Mack’s

secretary.

       Webb worked for Mack exclusively until late 1992 when she took

on the additional duties of Office Manager at the Medical City

facility.    In the fall of 1993, CSANT determined that Webb’s dual

roles were too much for one person and asked her to choose one

position.    She elected to take the office manager position.        Webb

contends that she chose the office manager position in an effort to

reduce her contact with Mack.

       Webb alleges that Mack began sexually harassing her in the

spring of 1991, when she began working as his secretary.                 She

asserts that Mack continued this conduct until January of 1995,

when she told Lori Swalm, CSANT’s Director of Human Resources,

about Mack’s behavior.    Mack’s offensive conduct included touching

Webb on the shoulder when he spoke to her and standing so close to

her that he would rub against her shoulder.       Webb admits, however,

that   she   initially   did   not   consider   this   “touching”   to    be

intentionally offensive or sexual in nature.

       In January of 1993, both Webb and Mack, together with other

CSANT personnel, attended a business meeting in San Antonio.

According to Webb, late one evening at a bar Mack approached her,

hugged her, and whispered his hotel room number into her ear

several times.     Mack allegedly asked Webb to meet him there.

Later, after everyone had left the bar and returned to the hotel,

Mack telephoned Webb in her room and asked why she had not come to

his room.    Webb then promised Mack that she would indeed come to

his room.    However, she never went to Mack’s room.        Neither Mack


                                     2
nor Webb ever discussed anything related to this incident again.

Nor did Webb complain about this incident; rather, she remained

silent in the hope that by ignoring “it,” the situation would “go

away.”

     In    February   of   1993,   Mack   called    Webb    into   his   office.

According to Webb, Mack asked her to close the door to the office

and to sit on his side of the desk.                Webb complied with this

request.    Mack then discussed several problems that he was having

related to CSANT and conveyed to Webb that he was “feeling down.”

Apparently in an attempt to empathize with Mack, Webb then told him

about her pending separation from her husband.               After discussing

issues relating to Webb’s personal finances, Mack asked Webb about

her home mortgage.     Webb told Mack that she would probably have to

refinance her mortgage because of the separation.              Mack responded

by telling Webb not to worry about money because he would give her

money without anyone else knowing.          Webb then stood to leave, at

which time Mack thanked her for listening and allegedly placed his

hand on her leg and touched the inside of her thigh under her

skirt.

     Before January of 1995, Webb had not complained to any CSANT

personnel regarding Mack’s behavior.          Almost two years after the

incidents in January and February of 1993, Lori Swalm asked Webb to

“fill in” temporarily as Mack’s secretary.                 Webb declined this

request and proceeded to tell Swalm about the San Antonio incident

in partial explanation for why she did not want to have close

contact with Mack.     Webb concedes that Swalm was very sympathetic

to her complaint and did not insist that Webb work closely with


                                      3
Mack.       After this conversation, Swalm instituted a specific sexual

harassment policy for CSANT and the CSANT doctors participated in

some training about sexual harassment.1                      Webb also concedes that

Mack’s offensive touching ceased after her conversation with Swalm.

     As office manager, Webb continued to have some contact with

Mack and, according to Webb, that relationship did not improve.

Webb alleges that Mack was rude to her both in person and on the

telephone and belittled her in front of patients and coemployees.

In April of 1995, Mack confronted Webb outside an examining room,

where, according to Webb, he spoke to her in a very demeaning and

belittling tone and threw a magazine at the floor in front of her.

Apparently, this was in response to Mack’s frustrations over

repeated requests that magazines not be put on his desk.                      Shortly

after this incident, Webb called the office and reported that she

was sick.         On the advice of her attorney, she never returned to

work.           CSANT   placed   Webb   on       a   leave    of   absence   while   it

investigated her complaint.

     After concluding its investigation, CSANT offered to move Webb

to a comparable position in its Plano office.                      CSANT also offered

to have all of Mack’s patients report to another location so that

Mack would never be required to visit the Plano office.                         For a

variety of reasons, Webb declined the offer.2                          Webb formally


            1
           Prior to this time, CSANT had only a general anti-
harassment policy delineated in its employee handbook. The policy
designated Lori Swalm as the CSANT employee to be contacted by
other employees with complaints about harassment.
        2
        Webb stated that she did not believe that Mack would move
his patients from the Plano office. Webb further stated that she
was “horribly embarrassed and humiliated” that CSANT personnel knew
what had happened.

                                             4
resigned effective June 30, 1995 and promptly filed her charge of

discrimination with the Equal Employment Opportunity Commission

(“EEOC”) and the Texas Commission on Human Rights (“TCHR”) on July

17, 1995.   After obtaining a notice of right to sue from the EEOC,

Webb filed suit against CSANT and Dr. Michael Mack, alleging that

she was subjected to sexual harassment and retaliation in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17.      Webb   also   asserted    a   claim   under   Texas   law   for

intentional infliction of emotional distress. Following discovery,

the Defendants filed a Motion for Summary Judgment, which the

district court granted, resulting in the dismissal of Webb’s suit.

This appeal followed.

                                   II.

                                    A.

     The standard of review following the grant or denial of

summary judgment is de novo.     Coleman v. Houston Indep. Sch. Dist.,

113 F.3d 528, 533 (5th Cir. 1997).            The moving party bears the

initial responsibility of informing the district court of the basis

for its motion and identifying those portions of the record which

it believes demonstrate the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct 2548,

2553 (1986).    Summary judgment is proper if the evidence shows the

existence of no genuine issue of material fact and that the moving

party is entitled to a judgment as a matter of law.            Fed. R. Civ.

P. 56(c).      While we consider the evidence with all reasonable

inferences in the light most favorable to the nonmovant, Coleman,
113 F.3d at 533, the nonmoving party must come forward with


                                    5
specific facts showing that there is a genuine issue for trial.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.
574, 587, 106 S. Ct. 1348, 1356 (1986).                This requires the

nonmoving party to do “more than simply show that there is some

metaphysical doubt as to the material facts.”          Id. at 586, 106 S.

Ct. at 1356.     The nonmoving party must “go beyond the pleadings and

by   her   own   affidavits,   or   by    the   ‘depositions,   answers   to

interrogatories, and admissions on file,’ designate ‘specific facts

showing that there is a genuine issue for trial.’”         Celotex Corp.,
477 U.S. at 324, 106 S. Ct at 2553.        If the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.          Szabo v. Errisson, 68
F.3d 940, 942 (5th Cir. 1995).

                                     B.

      In granting summary judgment for the Defendants, the district

court reasoned that:     (1) Dr. Mack could not be held individually

liable because he did not qualify as an “employer” under Title VII;

(2) the incidents in January and February of 1993 were time barred;

(3) CSANT took prompt remedial action as a matter of law with

respect to Webb’s claims of sexual harassment; (4) Webb failed to

show a causal connection between her complaints of and opposition

to Mack’s conduct and any adverse employment action so as to

establish retaliation; and (5) Mack’s conduct did not rise to the

level of “outrageous conduct” in order to state a claim under Texas

law for intentional infliction of emotional distress.           We consider

below Webb’s arguments challenging the correctness of the district




                                     6
court’s ruling.3

                                          C.

       Initially, Webb challenges the district court’s conclusion

that the incidents in January and February of 1993 were time-

barred.          Webb argues that the district court erred when it found

that these incidents were discrete acts of discrimination which

triggered the start of the relevant limitations period.                    Webb

contends that these incidents were part of a continuing violation

and should not have been considered time-barred.

       A Title VII plaintiff must file a charge of discrimination

with       the    EEOC   within   180   days   “after   the   alleged   unlawful

employment practice occurred.” 42 U.S.C. § 2000e-5(e)(1); see also

Berry v. Board of Supervisors of L.S.U., 715 F.2d 971 (5th Cir.

1983).      However, if the plaintiff has “instituted proceedings with

a State [sic] or local agency with authority to grant or seek

relief from such practice,” the limitations period for filing a

charge with the EEOC extends to 300 days.                 42 U.S.C. § 2000e-

5(e)(1); see also Griffin v. City of Dallas, 26 F.3d 610 (5th Cir.

1994).       Because Webb instituted proceedings with the TCHR, the

relevant period of limitations on her claims is 300 days.                    See

Griffin, 26 F.3d at 612-13.


       3
       The district court granted summary judgment in favor of Dr.
Mack on the ground that he was not an employer within the meaning
of Title VII and therefore had no individual liability. The grant
of summary judgment also included the dismissal of Webb’s state law
claim of intentional infliction of emotional distress. Webb has
not briefed either issue.     Thus, we consider these issues not
“presented for review” under Fed. R. App. P. 28(a)(4) and
consequently waived. Carmon v. Lubrizol Corp., 17 F.3d 791, 794
(5th Cir. 1994) (per curiam); accord American States Ins. Co. v.
Bailey, 133 F.3d 363, 372 (5th Cir. 1998); Atwood v. Union Carbide
Corp., 847 F.2d 278, 279-80 (5th Cir. 1988).

                                          7
      Congress intended the limitations period contained in § 2000e-

5(e)(1) to act as a statute of limitations.               Zipes v. Trans World

Airlines, Inc, 455 U.S. 385, 393-94, 102 S. Ct. 1127, 1132-33

(1982); see also United Air Lines, Inc. v. Evans, 431 U.S. 553,

558, 97 S. Ct. 1885, 1889 (1977) (“A discriminatory act which is

not made the basis for a timely charge is the legal equivalent of

a   discriminatory       act   which   occurred     before   the    statute   was

passed.”).      A Title VII plaintiff who has instituted proceedings

with a state or local agency cannot sustain a claim of sexual

harassment based upon incidents that occurred more than 300 days

before the filing of a charge of discrimination.                   See Messer v.

Meno, 130 F.3d 130, 134 (5th Cir. 1997).                Webb filed her initial

charge of discrimination on July 17, 1995.                 Thus, she may only

recover under Title VII for conduct that occurred after September

20, 1994, 300 days before the filing of her charge.

      Webb argues that Mack’s conduct in January and February of

1993 should be considered even though it occurred more than 300

days before her charge of discrimination was lodged because this

conduct was part of a continuing violation.               Courts have utilized

the   theory    of   a   continuing     violation    in   certain    exceptional

circumstances when applying the limitations period contained in

§ 2000e-5(e)(1).         See Messer, 130 F.3d at 134-35.        This equitable

exception      arises     “[w]here     the   unlawful     employment    practice

manifests itself over time, rather than as a series of discrete

acts.”   Waltman v. International Paper Co., 875 F.2d 468, 474 (5th

Cir. 1989) (quoting Abrams v. Baylor College of Medicine, 805 F.2d
528, 532 (5th Cir. 1986)).           Application of this theory relieves a


                                         8
Title VII plaintiff from the burden of proving that the entire

violation   occurred   within   the   actionable   period   provided   the

plaintiff can show a series of related acts, one or more of which

falls within the limitations period.       Messer, 130 F.3d at 134-35.

     The district court concluded that the events of January and

February of 1993 should have put Webb on notice that she was a

victim of sexual harassment without the necessity of learning

additional facts. Consequently, the district court rejected Webb’s

argument that Mack’s conduct was part of a series of related acts

constituting a continuing violation.          We agree.      As we have

previously stated,

     [t]he core idea [of the continuing violation theory] is
     that equitable considerations may very well require that
     the filing periods not begin to run until facts
     supportive of a Title VII charge or civil rights action
     are or should be apparent to a reasonably prudent person
     similarly situated.    The focus is on what event, in
     fairness and logic, should have alerted the average lay
     person to act to protect his rights.

Glass v. Petro-Tex Chem. Corp., 757 F.2d 1554, 1560-61 (5th Cir.

1985) (citations omitted); see also Berry, 715 F.2d at 981.4

     Here, the summary judgment evidence reflects that Webb was

immediately aware of the severity of Mack’s conduct in January and



     4
        Other circuits share this view. See, e.g., Speer v. Rand
McNally & Co., 123 F.3d 658, 663-64 (7th Cir. 1997) (refusing to
apply continuing violation theory when plaintiff knew the nature of
the discriminatory acts); Van Zant v. KLM Royal Dutch Airlines, 80
F.3d 708, 713 (2d Cir. 1996) (“The timeliness of a discrimination
claim is to be measured from the date the claimant had notice of
the allegedly discriminatory action.”); Sabree v. United Bhd. of
Carpenters and Joiners Local No. 33, 921 F.2d 396, 402 (1st Cir.
1990) (“A knowing plaintiff has an obligation to file promptly or
lose his claim. This can be distinguished from a plaintiff who is
unable to appreciate that he is being discriminated against until
he has lived through a series of acts and is thereby able to
perceive the overall discriminatory pattern.”).

                                      9
February of 1993.    The district court based its decision on Webb’s

own   deposition   testimony   describing   her   perception   of   Mack’s

conduct.      Webb stated that she knew that Mack’s January 1993

conduct was sexual in nature when he tried to get Webb to come to

his hotel room in San Antonio.      Further, she stated that she was

offended by his behavior.      Webb also understood Mack’s conduct at

the February 1993 meeting to be a sexual gesture.              After this

meeting, Webb was “shocked and frightened.”         Even if the January

incident at the bar and hotel in San Antonio was insufficient to

put Webb on notice that her employment might be affected by Mack’s

conduct, when the incident in Mack’s office occurred only weeks

later, Webb was on notice that Mack’s conduct would affect her

employment.     Based on this factual predicate, we agree with the

district court that Webb needed no additional facts after these two

encounters to understand that Mack was sexually harassing her.

Webb’s full knowledge of Mack’s acts in January and February of

1993 therefore triggered Webb’s duty to assert her rights.

      In summary, Webb was aware and knew of facts in February of

1993 that were supportive of a Title VII charge of an unlawful

employment practice.    The district court correctly found that no

genuine issues of material fact existed with respect to Webb’s

knowledge and understanding of Mack’s conduct.           Webb therefore

cannot rely on the equitable exception of a continuing violation

and the district court correctly concluded that Mack’s conduct

prior to September 20, 1994 was time-barred.

                                   D.

      Webb next challenges the district court’s determination that


                                   10
CSANT took prompt remedial action that insulated it from liability

on Webb’s hostile work environment claim.

      When an employee complains of a hostile work environment, an

employer may insulate itself from Title VII liability by taking

prompt action to remedy the complaint.                    Hirras v. National R.R.

Passenger Corp., 95 F.3d 396, 399 (5th Cir. 1996); see also Waymire

v. Harris County, 86 F.3d 424 (5th Cir. 1996); Nash v. Electrospace

Sys., Inc., 9 F.3d 401 (5th Cir. 1993).                 In her appeal, Webb argues

that CSANT, through Mack, was on notice in February of 1993 that

she   was   being       subjected       to        a   hostile   work      environment.

Essentially,     Webb    argues    that       notice     to   Mack   in   January   and

February    of   1993    that     his     sexual       overtures     were    unwelcome

constituted notice to CSANT of an unlawful employment practice.

Although Webb does not challenge the adequacy of CSANT’s responses

in January of 1995, she argues that this response was not prompt as

a matter of law.        Assuming without deciding that notice to Mack

served as notice to CSANT, the summary judgment evidence does not

demonstrate that Webb ever gave notice to Mack that she considered

his conduct to be unwelcome sexual harassment.5

      As we stated above, Webb may only complain of conduct that

occurred during the actionable period, that is after September 20,

1994. Webb never made complaints to Mack about his behavior during

this time period.       More particularly, Webb did not tell Mack not to

stand close to her, or not to brush against her when he spoke with


      5
        Because the summary judgment evidence does not show that
Webb gave notice to Mack that his conduct was unwelcome, we need
not decide the difficult question of whether it is proper to impute
the actions and knowledge of Dr. Mack, a founder, officer, and
executive committee member of CSANT, to Webb's employer.

                                             11
her, or that his conduct made her uncomfortable.            The first

complaint Webb made was to Lori Swalm in January of 1995.     Once she

complained to Ms. Swalm, Webb concedes that Mack’s offensive

conduct stopped.      We agree with the district court that based upon

the summary judgment evidence, CSANT took prompt remedial action as

a matter of law.

     Webb argues that she complained to Mack as early as January of

1993.       Essentially, Webb alleges that her refusal to go to Mack’s

hotel room was an implied complaint which put Mack on notice that

his conduct was unwelcome.      Even if this refusal could constitute

a complaint, the incident in January of 1993 is time-barred.        A

complaint about time-barred conduct does not satisfy the employee's

duty.       The employee must complain about the actionable conduct so

that the employer will have an opportunity to remedy the unlawful

employment practice.      Webb does not point to any summary judgment

evidence from which we could infer that Webb “complained” of Mack’s

post-September 20, 1994 conduct.6

                                    E.

     With respect to Webb’s quid pro quo claim, we elect to affirm

the grant of summary judgment on a different ground than that

relied upon by the district court.       See Hetzel v. Bethlehem Steel

Corp., 50 F.3d 360, 363 (5th Cir. 1995); Thompson v. Georgia Pac.

Corp., 993 F.2d 1166, 1167 (5th Cir. 1993).



        6
        Webb also argues for the first time on appeal that CSANT
had constructive knowledge that Mack’s behavior was unwelcome. We
do not consider arguments advanced for the first time on appeal.
Moreover, we find no summary judgment evidence that anyone other
than Webb and Mack could have known of the complained of conduct
between September 20, 1994 and January of 1995.

                                    12
     To succeed in a quid pro quo claim, a plaintiff must show that

the harassment complained of affected tangible aspects of the

compensation,     terms,       conditions,        or    privileges    of    employment.

Jones v. Flagship Int’l., 793 F.2d 714, 722 (5th Cir. 1986); accord

Sanders v. Casa View Baptist Church, 134 F.3d 331, 339 (5th Cir.

1998). Webb argues that Mack treated her rudely by shouting at her

and throwing a magazine at her feet and that this constitutes a

tangible job detriment.          We disagree.           Webb does not complain that

her pay was affected, that her job duties changed in a negative

way, or that she failed to receive a promotion she sought.                            Webb

was promoted to the position of Office Manager in the fall of 1993

and remained in that position until she resigned in June of 1995.

Mack’s evaluations of Webb’s work remained consistently high.

Although Mack was frequently rude and abrasive to Webb and other

CSANT   employees,       to    state     a   claim      for    quid   pro   quo   sexual

harassment Webb must do more than simply demonstrate that Mack was

a rude or uncivil boss.7              See Sanders, 134 F.3d at 339 (finding

mild criticism of work and threats of not being promoted to

positions that did not exist insufficient to constitute tangible

job detriment); Robinson v. City of Pittsburgh, 120 F.3d 1286,

1296-97     (3d   Cir.        1997)    (“[N]ot         every   insult,      slight,    or

unpleasantness gives rise to a valid Title VII claim.”); Farley v.

American Cast Iron Pipe Co., 115 F.3d 1548, 1552-53 (11th Cir.

1997)   (finding   behavior           consisting       of   criticizing     aspects    of



        7
          The Supreme Court has recently cautioned against the
expansion of Title VII into a general civility code. Oncale v.
Sundowner Offshore Servs., Inc., --- U.S. ---, 118 S. Ct. 998,
1002-03 (1998).

                                             13
plaintiff’s job performance to be insufficient to constitute quid

pro quo harassment).

       Alternatively, Webb argues that her resignation in June of

1995 amounted to a constructive discharge and that she thereby

suffered a tangible job detriment.             Once again, we disagree.         In

order to prove constructive discharge, Webb must establish that

working conditions at CSANT were so intolerable that a reasonable

employee in her position would feel compelled to resign.                Faruki v.

Parsons S.I.P., Inc., 123 F.3d 315, 319 (5th Cir. 1997).                   As the

district court noted, “[p]art of an employee’s obligation to be

reasonable is an obligation not to assume the worst, and not to

jump to conclusions too fast.”           Dornhecker v. Malibu Grand Prix

Corp., 828 F.2d 307, 310 (5th Cir. 1987) (quoting Garner v. Wal-

Mart Stores, Inc., 807 F.2d 1536, 1539 (11th Cir. 1987)).

       The summary judgment evidence reflects that CSANT took prompt

remedial action to prevent any future harassment.                     This factor

alone    is    fatal   to    Webb’s   claim    of    constructive      discharge.

Dornhecker, 828 F.2d at 310 (“Because [the employer’s] prompt

response was the antithesis of ‘inaction,’ [the plaintiff] was not

constructively discharged.”); see also Landgraf v. USI Film Prods.,

968 F.2d 427, 429-30 (5th Cir. 1992).               In addition to requiring

Mack to end his offensive conduct, CSANT offered to transfer Webb

to its Plano office and to take steps to ensure that Webb would

have no contact with Mack.            Although Webb subjectively believed

that    Mack   would   not   honor    such    an   agreement,   she    showed   no

reasonable basis for this belief. We agree with the district court

that Webb’s exposure to a rude, demanding boss such as Mack did not


                                        14
render her employment intolerable so as to support a claim of

constructive discharge.     It follows that Webb's quid pro quo claim

must fail because she did not suffer a tangible job detriment.

                                     F.

     Finally, Webb challenges the district court’s rejection of her

retaliation claim. To establish a claim for retaliation, Webb must

prove (1) that she engaged in protected activity, (2) an adverse

employment action occurred, and (3) there was a causal connection

between the participation in the protected activity (her complaints

of Mack’s behavior) and the adverse employment action. Messer, 130
F.3d at 140.   In a claim for retaliation under Title VII, we are

concerned   only   with   ultimate     employment    decisions,   including

hiring, discharging, promoting, compensating, or granting leave,

and not “every decision made by employers that arguably might have

some tangential effect upon those ultimate decisions.”            Mattern v.

Eastman Kodak Co., 104 F.3d 702, 707-08 (5th Cir. 1997); accord

Messer, 130 F.3d at 140; Munday v. Waste Management of North Am.,

Inc., 126 F.3d 239, 243 (4th Cir. 1997).

     Webb argues that Mack’s rude treatment of her constitutes an

adverse   employment   action   that      is   causally   connected   to   her

resistance to Mack's advances.            For the reasons stated above,

Mack’s conduct in treating Webb rudely and uncivilly does not

amount to an adverse employment action.            Moreover, we agree with

the district court that Webb failed to present summary judgment

evidence linking her complaints about Mack’s conduct to any adverse

employment action.     Again, Webb stated in her deposition testimony

and conceded in her brief that Mack began to treat her as he did


                                     15
the rest of the CSANT staff after she ceased being his secretary in

the fall of 1993.       She points to no specific summary judgment

evidence supporting her claim that Mack treated her worse after she

complained to Lori Swalm in January of 1995.           The district court

correctly concluded that no summary judgment evidence linked Mack’s

rude   treatment   of   Webb   to   her    complaint   about   an   unlawful

employment practice.       Therefore, the district court correctly

granted summary judgment on this issue.

                                    III.

       For the reasons stated above, we conclude that the district

court correctly determined that no genuine issues of material fact

existed and that the Defendants were entitled to summary judgment

dismissing Webb’s Title VII and state law claims.              We therefore

AFFIRM the district court’s judgment in all respects.

       AFFIRMED.




                                     16